                     Case 19-12153-KBO         Doc 67     Filed 10/10/19       Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                         :       Chapter 11
                                                          :
Bayou Steel BD Holdings, L.L.C., Inc.                     :       Case No. 19-12153 (KBO)
                                                          :
                                                          :       Jointly Administered
                                                          :       NOTICE OF APPOINTMENT OF
          Debtor(s).                                      :       COMMITTEE OF UNSECURED
----------------------------------                        :       CREDITORS


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:

1.                 Tokia Caribon GE LLC, Attn: Jay McCloy, 6210 Ardey Kell Road, Suite 270, Charolette,
                   NC 28277, Phone: XXX-XX-XXXX

2.                 Tri Coastal Trading, L.L.C., Attn: Ted Ruggiero, 11931 Wickchester, Suite 201, Houston,
                   TX 77043, Phone: 281-902-0260

3.                 Louisiana Scrap Metal Recycling of Baton Rouge, Inc., Attn: Daniel Richard, 2200
                   Cameron Street, Lafayette, LA 70506, Phone: 225-287-2516, Fax; 225-369-1101

4.                 American State Equipment Co., Inc., Attn: Timothy Kraut, 2055 S. 108th Street, P.O. Box
                   27087, Milwaukee, WI 53227, Phone: 414-541-8700, Fax: 414-541-1892

5.                 United Steelworkers, Attn: David Jury, 60 Blvd of the Allies, Pittsburgh, PA 15222,
                   Phone: 412-562-2562, Fax: 412-562-2429




                                                  ANDREW R. VARA
                                                  Acting United States Trustee, Region 3


                                                  /s/ Linda Casey for
                                                  T. PATRICK TINKER
                                                  ASSISTANT UNITED STATES TRUSTEE

DATED: October 10, 2019

Attorney assigned to this Case: Linda Casey, Esq., Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Christopher Ward, Esq., Phone: 302-252-0920, Fax: 302-252-0921
